DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination (RCE) filed on July 27, 2022 regarding Application No. 16/843,586.  Applicants amended claims 1-4, 7, 9, 15, 16, and 18.  Claims 1-20 are pending.

The Office notes that “of a mobile device” after “a touchscreen display” in line 4 of claim 15 (see the most previous (December 21, 2021 Amendment) version) is not shown/not shown as being deleted in the July 1, 2022 After Final Consideration Pilot Program 2.0 Request (AFCP 2.0) amendments and is interpreted as discussed in the rejections below.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on July 27, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission (AFCP 2.0 filed on July 1, 2022) has been entered.



Response to Arguments
Applicants’ amendments to claims 1, 9, 15, 16, and 18 and argument (Remarks/Arguments, p. 8) regarding claim objections are acknowledged.  In view of the amendments, the May 5, 2022 objections are withdrawn.

Applicants’ arguments filed on July 1, 2022 have been fully considered but they are moot in view of new grounds of rejection.


Claim Objections
Claim 4 is objected to because “receiving the request further comprises” should be changed to “receiving a request 

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites “wherein the active portion is updated based on additional movement in the remaining portion of the touchscreen display, in response to received user interaction in the remaining portion of the touchscreen display, or both” (emphasis added).  The specification, however, discloses:
[0030] In some examples, the controller 108 can determine a current active portion of the display 102 and based on that determination, activate (or leave active) the active portion (e.g., the portion 104), while a current inactive portion remains inactive (e.g., the portion 110) or is inactivated such that interaction with the display (e.g., submitting of data) is not allowed. For instance, if a user is watching a video on a particular portion of the display 102, the controller can activate (or leave active) that particular portion (e.g., portion 104) and inactivate the remaining portion (e.g., portion 110). As used herein, a current active portion can include a portion of the display that includes movement, and/or has experienced user interaction such as swiping or tapping within a threshold period of time, among others. A current inactive portion can include a portion of the display that does not include movement and/or has not experienced user interaction such as swiping or tapping within a threshold period of time, among others. 
[0031] A non-limiting example may include a user swiping through pictures in a small window of a touchscreen display of a mobile device, while the remainingMicron 2019-1473.00/US 9 BCH Docket No. 1019.0110001 portion of the touchscreen display illustrates a default background screen of the touchscreen display. In such an example, the controller 108 can determine the portion including the pictures being viewed is a current active portion, while the remaining portion is currently inactive. In response, the controller 108 can activate the current active portion, while the current inactive portion remains inactive or is inactivated such that interaction is not allowed. 

Thus, the specification does not appear to provide support for the recited features.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. in US 2013/0016046 A1 (hereinafter Chou) in view of Shi et al. in CN 105653080 A (hereinafter Shi; an original copy and a fully machine translation thereof (with Description page numbers added) is/was provided with the Office action mailed in response to the July 27, 2022 RCE), in further view of Cho in US 2010/0273533 A1 (hereinafter Cho).

Regarding claim 1, Chou teaches:
A method (FIG. 2 and [0043]), comprising: 
receiving signaling to activate a particular portion of a touchscreen (receiving signaling to activate a particular portion, e.g., 420 (or 510), of a touchscreen (display and touch panel 110); FIG. 1, FIG. 2, S210, FIG. 4A, [0006], [0039], [0041], [0042], [0044], [0046], and [0052], see also FIGs. 3, 5, and 7 and [0045]); 
identifying a surface area bounded by the particular portion of the touchscreen indicated by the signaling (identifying a surface area bounded by the particular portion, e.g., 420 (or 510), of the touchscreen (display and touch panel 110) indicated by the signaling; FIG. 2, S210, FIG. 4A, [0006], [0039], [0044], [0046], and [0052], see also FIGs. 3, 5, and 7 and [0045]); 
allowing change in a state the touchscreen is monitoring within the particular portion (allowing change in a state, i.e., by allowing interaction with the touchscreen (display and touch panel 110) via touch input of the touchscreen (display and touch panel 110) display, the touchscreen (display and touch panel 110) is monitoring within the particular portion, e.g., 420 (or 510); FIG. 2, S230, FIG. 4A, [0006], [0039], [0041], [0042], [0046], [0051], and [0052], see also FIGs. 3, 5, and 7 and [0045]); and 
restricting change in a state the touchscreen is monitoring outside the particular portion (restricting change in a state, i.e., by not allowing interaction with the touchscreen (display and touch panel 110) via touch input of the touchscreen (display and touch panel 110) display, the touchscreen (display and touch panel 110) is monitoring outside the particular portion, e.g., 420 (or 510); FIG. 2, S220, FIG. 4A, [0006], [0039], [0041], [0042], [0046]-[0050], and [0052], see also FIGs. 3, 5, and 7 and [0045]).  
	However, it is noted that Chou does not teach:
determining a particular portion of a touchscreen is an active portion in response to current movement in the particular portion and received user interaction in the particular portion within a threshold period of time;
receiving signaling in response to the determination to activate the particular portion of the touchscreen.


	Shi teaches:
determining a particular portion of a touchscreen is an active portion in response to current movement in the particular portion and received user interaction in the particular portion within a threshold period of time (determining a particular portion 330 of a touchscreen is an active portion in response to current movement, e.g., drag gesture 420, in the particular portion 330 and received user interaction, e.g., drag gesture 420, in the particular portion 330 within a threshold period of time, e.g., 3 seconds; FIG. 5, Description, p. 3, paras. 3-6, and Description, p. 6, para. 1 (touch screen touch device));
receiving signaling in response to the determination to activate the particular portion of the touchscreen (receiving signaling corresponding to a valid operation in response to the determination to activate the particular portion 330 of the touchscreen; Description, p. 3, para. 6 and Description, p. 6, para. 1 (touch screen touch device)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Chou to include: the features taught by Shi, such that Chou as modified teaches: the claimed features, to prevent false touches.  (Shi: Description, p. 3, para. 6).
	However, it is noted that Chou as modified by Shi does not teach:
storing a map of the touchscreen to a memory device of a computing device; 
allowing change in a state the touchscreen is monitoring within the particular portion based on the map; and 
restricting change in a state the touchscreen is monitoring outside the particular portion based on the map.

	Cho teaches:
storing a map of a touchscreen to a memory device of a computing device (storing a map 152 of a touchscreen 140 to a memory device 150 of a computing device 100; FIG. 1, [0022], [0023], and [0030]); 
allowing change in a state the touchscreen is monitoring within a particular portion based on the map (allowing change in a state of the touchscreen 140 is monitoring within a particular portion, i.e., valid region – e.g., MP3 buttons region, based on the map 152; FIG. 1, [0023], and [0028], see also FIG. 7, [0031], and [0065]-[0067]); and 
restricting change in a state the touchscreen is monitoring outside the particular portion based on the map (restricting change in a state of the touchscreen 140 is monitoring outside, i.e., invalid portion – e.g., image allocated to currently played MP3 content region, the particular portion, i.e., valid region – e.g., MP3 buttons region, based on the map 152; Fig. 1, [0023], and [0028], see also FIG. 7, [0031], and [0065]-[0067]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Chou as modified by Shi to include: the features taught by Cho, such that Chou as modified teaches: the claimed features, in order to “provid[e] rapid touch recognition of a touch event occurring in a touch panel.”  (Cho: [0003]).

Regarding claim 3, Chou as modified by Shi and Cho teaches:
The method of claim 1, wherein the touchscreen is a display of the computing device and receiving the signaling further comprises receiving a request to activate a pre-defined portion of the display of the computing device (Chou: wherein the touchscreen (display and touch panel 110) is a display of a computing device, e.g., notebook computer, and receiving the signaling further comprises receiving a request to activate a pre-defined portion, e.g., P9, of the display of the computing device, e.g., notebook computer; FIGs. 2 and 3, [0006], [0039], [0041], [0042], [0044], [0045], and [0052], see also FIG. 7 (note: figures 3 and 4A are interchangeable as they are methods that selectively activate touch areas of a touchscreen)).  

Regarding claim 4, Chou as modified by Shi and Cho teaches:
The method of claim 1, wherein the touchscreen is a display of a mobile device and receiving the request further comprises receiving a request to activate a pre-defined portion of the touchscreen (Chou: wherein the touchscreen (display and touch panel 110) is a display of a mobile device, e.g., mobile phone, and receiving a request comprises receiving a request to activate a pre-defined portion, e.g., P9, of the touchscreen (display and touch panel 110); FIGs. 2 and 3, [0006], [0039], [0041], [0042], [0044], [0045], and [0052] (note: FIGs. 3 and 4A are interchangeable as they are methods that selectively activate touch areas of a touchscreen)).  

Regarding claim 5, Chou as modified by Shi and Cho teaches:
The method of claim 1, wherein receiving the signaling comprises receiving a request via a touch input on the touchscreen (Chou: wherein receiving the signaling comprises receiving a request via a touch input on the touchscreen (display and touch panel 110); FIGs. 2 and 4A, [0006], [0039], [0041], [0042], [0044], [0046], and [0052], see also FIG. 3 and [0045]).

Regarding claim 6, Chou as modified by Shi and Cho teaches:
The method of claim 5, wherein receiving the signaling comprises receiving a request to activate a particular shape drawn on the touchscreen (Chou: wherein receiving the signaling comprises receiving a request to activate a particular shape, e.g., 410, drawn on the touchscreen (display and touch panel 110); FIGs. 2 and 4A, [0006], [0039], [0041], [0042], [0044], [0046], and [0052]).  

Regarding claim 7, Chou as modified by Shi and Cho teaches:
The method of claim 1, wherein receiving the signaling further comprises receiving a request to activate a plurality of particular portions of the touchscreen (Chou: wherein receiving the signaling further comprises receiving a request to activate a plurality of particular portions, e.g., 510 and 520, of the touchscreen (display and touch panel 110); FIGs. 2 and 5, [0006], [0039], [0041], [0042], [0044], [0046], and [0052], see also FIG. 3 and [0045]); and   
allowing changes in state to each one of the plurality of particular portions of the touchscreen while restricting changes in state to each one of the remaining plurality of particular portions of the touchscreen (Chou: allowing changes in state, i.e., by allowing interaction with the touchscreen (display and touch panel 110) via touch input of the touchscreen (display and touch panel 110) display, to each one of the plurality of particular portions, e.g., 510 and 520, of the touchscreen (display and touch panel 110) while restricting changes in state, i.e., by not allowing interaction with the touchscreen (display and touch panel 110) via touch input of the touchscreen (display and touch panel 110) display, to each one of the remaining plurality of particular portions of the touchscreen (display and touch panel 110); FIGs. 2 and 5, [0006], [0039], [0041], [0042], [0046], [0051], and [0052], see also FIGs. 3 and 7 and [0045]).  


Regarding claim 8, Chou as modified by Shi and Cho teaches:
The method of claim 1, wherein allowing change in the state the touchscreen is monitoring within the particular portion comprises allowing interaction with the touchscreen via touch input of the touchscreen (Chou: wherein allowing change in the state, i.e., by allowing interaction with the touchscreen (display and touch panel 110) via touch input of the touchscreen (display and touch panel 110) display, the touchscreen (display and touch panel 110) is monitoring within the particular portion, e.g., 420, comprises allowing interaction with the touchscreen (display and touch panel 110) via touch input of the touchscreen (display and touch panel 110); FIGs. 2 and 4A, [0006], [0039], [0041], [0042], [0046], [0051], and [0052], see also FIG. 3 and 7 and [0045]).  


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in of Shi, in further view of Cho, and in further view of Yang et al. in US 2014/0015779 A1 (hereinafter Yang).

Regarding claim 2, Chou as modified by Shi and Cho teaches:
The method of claim 1, further comprising a different particular portion of the touchscreen (Chou: further comprising a different particular portion, e.g., 520, of the touchscreen (display and touch panel 110); FIG. 5, [0006], [0039], and [0046]).
	However, it is noted that Chou as modified by Shi and Cho does not teach:
further comprising determining a different particular portion of the touchscreen is an inactive portion in response to a lack of current movement in the different particular portion and lack of received user interaction in the different particular portion within the threshold period of time.
	Yang teaches:
determining a particular portion of a touchscreen is an inactive portion in response to a lack of current movement in the particular portion and lack of received user interaction in the particular portion within a threshold period of time (determining a particular portion (first touch region) of a touchscreen is an inactive portion in response to a lack of current movement in the particular portion (first touch region) (no current user movement in the first touch region when there is no user use of an electronic apparatus) and lack of received user interaction in the particular portion (first touch region) (no received user interaction in the first touch region when there is no user use of the electronic apparatus) within a threshold period of time; [0148] and [0169]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Chou as modified by Shi and Cho to include: the features taught by Yang, such that Chou as modified teaches: the claimed features, to “further save power.”  (Yang: [0148]).


Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in US 2010/0156795 A1 (hereinafter Kim) in view of Yang, in further view of Cho.

Regarding claim 9, Kim teaches:
An apparatus (An apparatus 40; FIG. 5A and [0055]) comprising: 
a touchscreen display (i.e., display of touch screen panel TSP 40; FIG. 5A and [0055], see also FIGs. 10 and 11A-C); 
a controller configured to (a controller 72; FIG. 8 and [0069]-[0071], see also FIG. 9): 
determine a particular portion of the touchscreen display is an inactive portion (determine a particular portion, e.g., 40A, of the touchscreen 40 display is an inactive portion; FIGs. 5A-B and 8, [0059], and [0069]-[0071], see also FIGs. 9-11C)
inactivate, responsive to the determination, the particular portion of the touchscreen display while a remaining portion of the touchscreen display remains active (inactivate, responsive to the determination, the particular portion, e.g., 40A, of the touchscreen 40 display while a remaining portion, e.g., 40D, of the touchscreen 40 display remains active; FIGs. 5A-B and 8, [0059], and [0069]-[0071], see also FIGs. 9-11C), 
wherein data is received by the controller responsive to a touch input received in the active portion of the touchscreen display (wherein data is received by the controller 72 responsive to a touch input received in the active portion, e.g., 40D, of the touchscreen 40 display; FIGs. 5A-B and 8 and [0073], see also FIGs. 9-11C and [0075]); and 
wherein data is not received by the controller responsive to a touch input received in the inactive particular portion of the touchscreen display (wherein data is not received by the controller 72 responsive to a touch input received in the inactive particular portion, e.g., 40A, of the touchscreen 40 display; FIGs. 5A-B and 8 and [0073], see also FIG. 9-11C, and [0075]-[0077]).
	However, it is noted that Kim does not teach:
determine a particular portion of the touchscreen display is an inactive portion in response to a lack of current movement in the particular portion and a lack of received user interaction in the particular portion within a threshold period of time.
	Yang teaches:
determine a particular portion of a touchscreen display is an inactive portion in response to a lack of current movement in the particular portion and a lack of received user interaction in the particular portion within a threshold period of time (determine a particular portion (first touch region) of a touchscreen display is an inactive portion in response to a lack of current movement in the particular portion (first touch region) (no current user movement in the first touch region when there is no user use of an electronic apparatus) and a lack of received user interaction in the particular portion (first touch region) (no received user interaction in the first touch region when there is no user use of the electronic apparatus) within a threshold period of time; [0148] and [0169]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Kim to include: the features taught by Yang, such that Kim as modified teaches: the claimed features, to “further save power.”  (Yang: [0148]).
	However, it is noted that Kim as modified by Yang does not explicitly teach or teach:
a memory device; and
a controller coupled to the memory device configured to:
store a map of the touchscreen display to the memory device;  
inactivate, based on the map, the particular portion of the touchscreen display while a remaining portion of the touchscreen display remains active.
	Cho teaches:
a memory device (a memory device 150; FIG. 1 and [0022]); and
a controller coupled to the memory device configured to (a controller 160 coupled to the memory device 150 configured to; see FIG. 1 and [0022]):
store a map of a touchscreen display to the memory device (store a map 152 of a touchscreen display, i.e., 140, to the memory device 150; FIG. 1, [0022], [0023], and [0030])
inactivate, based on the map, a particular portion of the touchscreen display while a remaining portion of the touchscreen display remains active (inactivate, based on the map 152, a particular portion, i.e., invalid region – e.g., image allocated to currently played MP3 content region, of the touchscreen display, i.e., 140, while a remaining portion, i.e., valid region – e.g., MP3 buttons region, of the touchscreen display, i.e., 140, remains active; FIG. 1, [0023], and [0028], see also FIG. 7 and [0065]-[0067]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Kim as modified by Yang to include: the features taught by Cho, such that Kim as modified teaches: the claimed features, in order to “provid[e] rapid touch recognition of a touch event occurring in a touch panel.”  (Cho: [0003]).


 	Regarding claim 10, Kim as modified by Yang and Cho teaches:
The apparatus of claim 9, wherein the inactive particular portion is further determined based on a particular application running on a mobile device (Kim: wherein the inactive particular portion, e.g., 40A, is further determined based on a particular application, e.g., Microsoft Excel spreadsheet application, running on a mobile device, e.g., tablet PC; FIGs. 5A-C, [0003], [0041], [0042], [0058], [0059], and [0061], see also FIG. 10 and [0078]). 

	Regarding claim 11, Kim as modified by Yang and Cho teaches:
The apparatus of claim 9, wherein the inactive particular portion is a predefined portion of the touchscreen display determined based on data context in the active portion (Kim: wherein the inactive particular portion, e.g., 40A, is a predefined portion of the touchscreen 40 display determined based on data context, i.e.,  GUI of a current application used to enter touch data – e.g., GUI 15 used to enter touch data in a spreadsheet application, in the active portion, e.g., 40D; see FIGs. 5A-B, [0059], and [0061], see also FIG. 10 and [0078]).   

	Regarding claim 12, Kim as modified by Yang and Cho teaches:
The apparatus of claim 9, further comprising the controller configured to receive a request to activate an additional portion of the touchscreen display via a touch input on the touchscreen display (Kim: further comprising the controller 72 configured to receive a request to activate an additional portion, e.g., transiently displayed pull-down menu, of a touchscreen display via a touch input on the touchscreen display – e.g., a touch input to activate a transiently displayed pull-down menu; see [0079], see also FIGs. 8 and 9, [0069]-[0071], and [0075]-[0077]).

	Regarding claim 13, Kim as modified by Yang and Cho teaches:
The apparatus of claim 9, further comprising the controller configured to inactivate an additional portion of the touchscreen display responsive to an additional request received via a touch input to inactivate the additional portion (Kim: further comprising the controller 72 configured to inactivate an additional portion, e.g., transiently displayed pull-down menu, of a touchscreen display responsive to an additional request received via a touch input to inactivate the additional portion, e.g., transiently displayed pull-down menu – e.g., a touch input to inactivate a transiently displayed pull-down menu; see [0079], see also FIGs. 8 and 9, [0069]-[0071], and [0075]-[0077]).  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yang, in further view of Cho, and in further view of Fundament et al. in US 2015/0128164 A1 (hereinafter Fundament).

Regarding claim 14, Kim as modified by Yang and Cho teaches:
The apparatus of claim 13. 
	However, it is noted that Kim as modified by Yang and Cho does not teach:
wherein: 
the received additional request comprises a particular shape drawn as a touch input on the touchscreen display; and 
the inactive additional portion of the touchscreen display comprises the particular shape.
	Fundament teaches:
wherein: 
a received request comprises a particular shape drawn as a touch input on a touchscreen display (a received request comprises a particular shape, e.g., 806a, drawn as a touch input on a touchscreen display; FIG. 8A, [0035], [0060], and [0105], see also FIG. 11A); and 
an inactive portion of the touchscreen display comprises the particular shape (an inactive portion, e.g., 804-5b, of the touchscreen display comprises the particular shape 806a; see FIGs. 8A-B, [0035], [0060], [0105]-[0107], see also FIG. 11A).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Kim as modified by Yang and Cho to include: the features taught by Fundament, such that Kim as modified teaches: wherein: the received additional request comprises a particular shape drawn as a touch input on the touchscreen display (the additional request received and touchscreen display taught by Kim as modified by Yang and Cho combined with the received request, particular shape drawn, touch input, and touchscreen display taught by Fundament); and the inactive additional portion of the touchscreen display comprises the particular shape (the additional portion inactivated and touchscreen display taught by Kim as modified by Yang and Cho combined with the inactive portion, touchscreen display, and particular shape taught by Fundament), in order to enable a user to easily disable interactivity of interactive identifiers (Fundament: see title and [0002]).


Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in US 2014/0204035 A1 (hereinafter Chang) in view of Shi, in further view of Cho.

Regarding claim 15, Chang teaches:
A non-transitory machine-readable medium comprising instructions executable by a processing resource to (A non-transitory machine-readable medium comprising instructions executable by Processor to; Fig. 2, [0029], and [0030]):
determine a particular portion of a touchscreen display is an active portion (determine a particular portion corresponding to, e.g., a video player control entry area of a video player application, of a touchscreen display is an active portion, i.e., a scan area; see Fig. 3c, [0026], and [0039], see also Figs. 3a-b, [0035], and [0038]; the Office notes that “of a mobile device” after “a touchscreen device” is not shown/not shown as being deleted in the July 1, 2022 AFCP 2.0 amendments and is interpreted as being deleted),
activate, based on the determination, the particular portion of the touchscreen display while a remaining portion of the touchscreen display remains inactive (activate, based on the determination, the particular portion corresponding to, e.g., a video player control entry area of a video player application of the touchscreen display while a remaining portion, i.e., remaining area outside of a scan area corresponding to, e.g., a video player control entry area of a video player application, of the touchscreen display remains inactive; see Fig. 3c and [0039], see also Figs. 3a-b, [0035], and [0038]).

	However, it is noted that Chang does not teach:
determine a particular portion of a touchscreen display is an active portion in response to current movement in the particular portion and received user interaction in the particular portion within a threshold period of time.
	Shi teaches:
determine a particular portion of a touchscreen display is an active portion in response to current movement in the particular portion and received user interaction in the particular portion within a threshold period of time (determine a particular portion 330 of a touchscreen display is an active portion in response to current movement, e.g., drag gesture 420, in the particular portion 330 and received user interaction, e.g., drag gesture 420, in the particular portion 330 within a threshold period of time, e.g., 3 seconds; FIG. 5, Description, p. 3, paras. 3-6, and Description, p. 6, para. 1 (touch screen touch device)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the medium taught by Chang to include: the features taught by Shi, such that Chang as modified teaches: the claimed features, to prevent false touches.  (Shi: Description, p. 3, para. 6).
	However, it is noted that Chang as modified by Shi does not teach:
store a map of the touchscreen display to a memory device of a computing device; and 
activate, based on the map, the particular portion of the touchscreen display while a remaining portion of the touchscreen display remains inactive.


	Cho teaches:
store a map of a touchscreen display to a memory device of a computing device (store a map 152 of a touchscreen display (display 170 of touchscreen 140) to a memory device 150 of a computing device 100; FIG. 1, [0022], [0023], [0027], and [0030]); and 
activate, based on the map, a particular portion of the touchscreen display while a remaining portion of the touchscreen display remains inactive (activate, based on the map 152, a particular portion, i.e., valid region – e.g., MP3 buttons region, of the touchscreen display, i.e., 140, while a remaining portion, i.e., remaining invalid region – e.g., image allocated to currently played MP3 content region, of the touchscreen display, i.e., 140, remains inactive; FIG. 1, [0023] and [0028], see also FIG. 7 and [0065]-[0067]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the medium taught by Chang as modified by Shi to include: the features taught by Cho, such that Chang as modified teaches: the claimed features, in order to “provid[e] rapid touch recognition of a touch event occurring in a touch panel.”  (Cho: [0003]).

Regarding claim 16, Chang as modified by Shi and Cho teaches:
The medium of claim 15, wherein the active portion is updated based on additional movement in the remaining portion of the touchscreen display, in response to received user interaction in the remaining portion of the touchscreen display, or both (Chang: wherein an active area, i.e., a scan area, is updated (scan area size update) based on additional movement corresponding to user configured change in the scan area using scan boundary markers/handles in a remaining portion, i.e., remaining area outside of a scan area, of a touchscreen display, in response to received user interaction corresponding to user configured changed in the scan area using scan boundary markers/handles in the remaining portion, i.e., remaining area outside of a scan area, of the touchscreen display; Fig. 4, [0040], [0042], and [0043]).
	The motivation to combine the embodiments of Chang and references is to enable a user to customize scan areas by relocating scan boundary markers.  (Chang: [0040]).

	Regarding claim 17, Chang as modified by Shi and Cho teaches:
The medium of claim 15, wherein the activated portion is further determined based on the particular application running on the mobile device (Chang: wherein the activated portion, i.e., scan area – e.g., video player controls area, is further determined based on the particular application, e.g., video player application, running on a mobile device, e.g., a tablet or laptop; see Fig. 3c, [0026], [0039], see also Figs. 3a-b, [0035], and [0038]).  

Regarding claim 18, Chang as modified by Shi and Cho teaches:
The medium of claim 15, wherein the activated portion is further determined based on data context in the inactive portion (Chang: wherein the activated portion, i.e., scan area – e.g. video player controls area, is further determined based on data context, e.g., video screen data context, in an inactive portion, no-scan area – e.g., video screen area; see Fig. 3c and [0039], see also Figs. 3a-b, [0035], and [0038]).  

Regarding claim 19, Chang as modified by Shi and Cho teaches:
The medium of claim 15, further comprising the instructions executable to (Chang: further comprising the instructions executable to; Fig. 2, [0029], and [0030]):   
receive a touch request via the touchscreen display to activate an additional portion of the touchscreen display (Chang: receive a touch request via a touchscreen display to activate an additional portion of the touchscreen display; Fig. 4, [0040], [0042], and [0043]); and 
activate the additional portion of the touchscreen display while retaining activation of the activated portion (Chang: activate the additional portion of a touchscreen display while retaining activation of an activated portion; Fig. 4 and [0040]).
	The motivation to combine the embodiments of Chang and references is to enable a user to customize scan areas by relocating scan boundary markers.  (Chang: [0040]).

Regarding claim 20, Chang as modified by Shi and Cho teaches:
The medium of claim 15, further comprising the instructions executable to (Chang: further comprising the instructions executable to; Fig. 2, [0029], and [0030]): 
display via the touchscreen display, optional portions of the touchscreen display to activate (Chang: display via the touchscreen display, optional portions of a touchscreen display to active; Fig. 4 and [0040], see also Figs. 3a-c, [0035], [0038], and [0039]).  
The motivation to combine the embodiments of Chang and references is to enable a user to customize scan areas by relocating scan boundary markers.  (Chang: [0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        8/16/2022B